Mr. Justice Davis
delivered the opinion of the court.
This case in all its essential features is like the case of the same complainant against the city of New Orleans, just decided, and the opinion delivered in that case is also decisive of this suit.
The decree of the Circuit Court of the United States for the Eastern District of Louisiana is reversed, and this cause is remanded to that court with directions to enter a decree for the complainant in conformity with the opinion in the case of Myra Clark Gaines v. The City of New Orleans and others, 6 Wall. 642.

Reversed.